Exhibit 10.1 March 11, 2008PERSONAL & CONFIDENTIALMichael D. LockhartExecutive OfficeSubject: Notice of Stock Option AdjustmentsDear Mike,On February 19, 2007, you received the following Stock Option grant under the Company's 2006 Long-Term Incentive Plan. Stock Option GrantExercise Price - $52.38 per shareNumber of SharesDate Exercisable23,360February 19, 200821,090February 19, 200919,650February 19, 201064,100Under the terms of the Plan, the Management Development and Compensation Committee of the Board of Directors is required to make equitable adjustments to Stock Option grants if there is a change in the capital structure of the Company. As a result of the $4.50 special cash dividend declared by the Board of Directors on February 25, 2008, your Stock Option grant has been adjusted. The exercise price has been reduced by $12.50 per share. Your grant is now as follows:Adjusted GrantExercise Price - $39.88 per shareNumber of SharesDate Exercisable23,360February 19, 200821,090February 19, 200919,650February 19, 201064,100All other terms and conditions of your Stock Option grant are unchanged. You should file this Notice of Stock Option Adjustments with your original grant documents.Please call Scott Webster if you have questions.Sincerely, /s/ Donald A. McCunniffDonald A. McCunniffSenior Vice President, Human Resources
